United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0814
Issued: July 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal from a February 12, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant is entitled to reimbursement for the insurance he
purchased for his authorized neuromonics device.
FACTUAL HISTORY
On June 18, 2007 appellant, a 50-year-old field representative, sustained a traumatic
injury in the performance of duty when, while traveling from one assigned housing unit to
another, he hit his head on a tree limb as he passed under it. OWCP accepted his claim for neck
1

5 U.S.C. § 8101 et seq.

strain, neck muscle spasms, post-traumatic muscle tension headaches, lower back strain,
aggravation of endolymphatic hydrops (preexisting ear-related balance disturbance), ringing in
ears (bilateral tinnitus), numbness (paresthesias) in right arm and hand, and postconcussive
syndrome.
After an audiological evaluation in 2008, appellant was found to be an excellent
candidate for neuromonics tinnitus treatment, which was shown to reduce awareness of tinnitus
and dramatically reduce disturbance levels. OWCP authorized the purchase of a durable
neuromonics device.
On October 14, 2009 appellant advised that he wanted OWCP to pay the insurance
premium on his neuromonics device, which was $170.00. As OWCP had paid the premium the
previous year he felt it should pay the insurance again. It responded on March 9, 2011 advising
appellant that such insurance was a not reimbursable expense under FECA.
In a decision dated December 4, 2014, OWCP denied authorization for the payment of
insurance for appellant’s authorized neuromonics device. It explained that, as opposed to the
underlying property itself, insurance was a financial product providing coverage by contract.
The United States was by and large a self-insurer and able to incur the cost of repair or
replacement of such medical equipment as a neuromonics device. Although appellant argued
that private insurance would reduce the wait time for replacement should the device fail, OWCP
found his argument speculative.
Appellant requested reconsideration and submitted information regarding OWCP’s
payment in August 2008 of $170.00 for the insurance on his neuromonics device, for dates of
service listed as August 28 to 29, 2008. He argued that this initial coverage established a
reasonable expectation that this was a reimbursable expense, and as such, he continued his
insurance policy for the next three years, i.e., 2009, 2010, and 2011, until OWCP made him
aware that it was not going to reimburse the expense.
In a decision dated February 12, 2015, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that its initial reimbursement in 2008 was
erroneously paid. OWCP added that appellant’s argument could not overcome its policy not to
reimburse for insurance or warranties, including those on devices authorized by OWCP. It
explained that only services and supplies that meet the statutory criteria of being likely to cure,
give relief, reduce the degree or period of disability, or aid in lessening the amount of monthly
compensation may be approved. While appellant may have expected future reimbursement, this
was not sufficient to warrant continuing authorization in conflict with its policy on insurance and
warranties. OWCP found the evidence insufficient to establish that insurance on the
neuromonics device would be expected to cure, give relief, or reduce the degree or period of
disability.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances, and supplies prescribed or recommended by a qualified
physician that the Secretary of Labor considers likely to cure, give relief, reduce the degree or

2

the period of any disability, or aid in lessening the amount of any monthly compensation.2
OWCP has broad discretionary authority in the administration of FECA and must exercise that
discretion to determine whether the particular service, appliance, or supply is likely to effect the
purposes specified in FECA.3 The only limitation on OWCP’s authority is that of
reasonableness.4
ANALYSIS
Insurance coverage cannot reasonably be described as a medical service, appliance, or
supply within the scope of section 8103 of FECA. OWCP does not consider the insurance
necessary, as it would repair or replace the device if the need ever arose. Insurance on the device
would not likely cure, give relief, reduce the degree or period of any disability, or lessen the
amount of monthly compensation under section 8103.
In reviewing OWCP’s February 12, 2015 decision, the Board must determine whether
OWCP abused its discretion or acted unreasonably in denying continued reimbursement for
insurance on an authorized device. Although appellant argues that he reasonably expected
OWCP to continue paying for the insurance after initially reimbursing him in 2008, this
expectation arose from an erroneous payment, a benefit to which he was not entitled. Having
made the initial payment in error, OWCP is not bound to continue making erroneous payments.
The situation is akin to cases in which OWCP gratuitously authorizes and pays for treatment of a
medical condition that has not been accepted as related to the employment. As the Board
explained in Sophia Maxim (Edward Gerard Maxim), 10 ECAB 61 (1958):
“It is axiomatic that [OWCP] has no obligation to provide surgery, medical
appliances and services for a condition not related to the employment….
Gratuitous authorizations of period examinations … emergency surgery and
follow-up care do not constitute an acceptance that the condition for which such
services were extended was causally related to the employment…. Nor does
authorization of such medical services for a condition found to be unrelated to the
employment create a liability on [OWCP] to furnish further benefits either by way
of medical care or by way of payment of compensation to the employee or his
beneficiaries in the event of his death due to the condition for which he received
gratuitous treatment. Causal relation must be established in each case for the
employee or his beneficiary to be eligible to receive compensation benefits,
medical or monetary.”
Similarly, the gratuitous payment OWCP made in August 2008 for insurance on
appellant’s neuromonics device did not create a liability to make further payments for an expense
to which appellant was not entitled under section 8103.

2

5 U.S.C. § 8103(a).

3

See Marjorie S. Geer, 39 ECAB 1099 (1988).

4

Daniel J. Perea, 42 ECAB 214 (1990).

3

The Board finds that OWCP did not abuse its discretion in determining that insurance
payments would not effect the purposes specified in section 8103. There is no basis under FECA
for authorizing the insurance coverage he received for the period in question. The statute does
not afford the relief he seeks. As appellant is not entitled to reimbursement for the insurance he
purchased for his neuromonics device, the Board will affirm OWCP’s February 12, 2015
decision denying reimbursement.
CONCLUSION
The Board finds that appellant is not entitled to reimbursement for the insurance he
purchased for his authorized neuromonics device.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

